3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “second membrane module” and “third membrane module” in claims 1 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claims 41 and 44 recites the limitation wherein “operating at least one valve to mix the portion of the another He-rich stream with the He- rich stream” is a new matter. There is insufficient support in the original disclosure for the sited claim limitations. According to applicant’s elected invention (Fig. 5A), the embodiment show the portion of the another He-rich stream (531) mix with the He- rich stream (523), but does not explicitly state if any specific device (e.g., mixer, or valve) being used. Therefore, the amended claim limitation introduces a new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 15, 16, 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 15 recites the limitation wherein "the distillation column" in line 2 of claim 2 and line 4 of claim 14, which renders the claims indefinite as it is unclear if it is referring to “the hydrogen sulfide distillation unit that comprises a distillation column” or to “the carbon dioxide (CO2) distillation unit that comprises a distillation column” as shown in claims 1 and 14. 
Claim 27 depends from a cancel claim 12. As there are 2 independent claims 1 and 14, claim 27 will be treated as being dependent from either claim 1 or claim 14. Moreover, Claim 27 calls for the recitation of a CO2-rich stream which is confusing as it is unclear how it relates to the previous recitation of a CO2-rich stream above in either one of independent claim 1 or claim 14. As such, claim 27 is indefinite in scope.
Claim 29 depends from a cancel claim 25. As there are 2 independent claims 1 and 14, claim 29 will be treated as being dependent from either claim 1 or claim 14. Moreover, Claim 29 calls for the recitation of a CO2-rich stream which is confusing as it is unclear how it relates to the previous recitation of a CO2-rich stream above in either one of independent claim 1 or claim 14. As such, claim 29 is indefinite in scope.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 13, 27 and 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al (US 2012/0111051) in view of Huang et al. (US 2011/0138854) and further in view of Behling et al. (US 6,179,900).
In regard to claim 1, Kulkarni teaches a method of treating a natural gas feed stream, comprising:
receiving a natural gas feed stream (1) that comprises one or more acid gases (CO2,  H2S), one or more hydrocarbon fluids and one or more non-hydrocarbon fluids [methane and higher hydrocarbons, nitrogen, helium…etc.] (See ¶ 0028; fig. 2A, 3A, 5, 6);
circulating the natural gas feed stream (1) to a first membrane module (membrane separator 2 fig. 2A, 3A, 6); 
separating, with the membrane module (2), at least a portion of the one or more acid gases into a permeate stream (12, which comprises CO2 and H2S) and at least a portion of the one or more hydrocarbon fluids into a reject stream (11A) (See at least ¶ 0033-0034, 0053-0055; fig. 2A, 3A, 6);

Kulkarni further teaches circulating the permeate stream (12) into a carbon dioxide (CO2) distillation unit (18) and separating, in the CO2 distillation unit, a stream of CO2 to generate a CO2-rich stream (19) and a CO2-lean stream that comprises helium (He) [23/25] (See fig. 6; ¶ 0059, 0061, 0065, 0068); circulating the CO2-lean stream to a second distillation column 46 in order to remove He-rich stream (37) and an He-lean stream [34c] (See fig. 6; ¶ 0068).
Kulkarni teaches circulating the permeate stream (12 that comprises CO2 and H2S) to a distillation column (18) and separating the one or more acid gases (19-CO2) from the one or more nonhydrocarbon fluids (23), but does not explicitly teach, prior to the carbon dioxide distillation column (18), the process comprises a hydrogen sulfide (H2S) distillation column, and circulating the permeate stream to a hydrogen sulfide (H2S) distillation column for separating, in the H2S distillation column, the one or more acid gases from the one or more non-hydrocarbon fluids; separating, in the H2S distillation column, a stream of H2S from the one or more acid gases; circulating the stream of H2S to a sulfur recovery unit (SRU).
However, Huang teaches a method of fractionating hydrogen sulfide (H2S) from a sour gas, wherein a permeate stream (117, that comprises CO2 and H2S) is introduced to a hydrogen sulfide (H2S) distillation column (120), wherein in the H2S distillation column, the permeate stream (117) is separated into a stream of H2S (127) and a one or more acid gases (CO2+C2). Huang further teaches the circulating the stream of H2S (127) to a sulfur recovery unit (130) (See Huang, at least fig. 1; ¶ 0036-0048).

Kulkarni teaches separating in the CO2 distillation column (18) a CO2 rich stream (19) and a CO2-lean stream (23/25) that comprises helium (He) and circulating the CO2-lean stream to a helium distillation column 46 to separate a He-rich stream (37) from a He-lean stream [34c], but does not explicitly teach separating the He-rich stream from the He-lean stream using a membrane module, and also fails to teach circulating the He-rich stream to a third membrane module; and separating, with the third membrane module, the He-rich stream into another He-rich stream and another He-lean stream.
However, fig. 3 of Behling teaches a helium recovery from a helium containing stream (10), wherein circulating the helium containing stream (10) to a first membrane unit (M1) to separate the stream into an He-rich stream (20/20a) and an He-lean stream (30); and further teaches circulating the He-rich stream (20/20a) to a second membrane unit (M2) to separate the He-rich stream into another He-rich stream (50/70) and another He-lean stream [60] (See Behling fig. 3; Col. 13, lines 12 to col. 14 line 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the process of Kulkarni by 
In regard to claim 4, Kulkarni teaches the method of claim 1, wherein Kulkarni further teaches the first membrane module (2) comprises an acid gas selective membrane that comprises at least one of a poly-imide (PI) membrane, a cellulose acetate (CA) membrane, or an amorphous perfluoropolymer membrane (See Kulkarni, ¶ 0034).
In regard to claim 13, Kulkarni teaches the method of claim 1, wherein the one or more acid gases comprises at least one of H2S or C02 (See Kulkarni ¶ 0028).
In regard to claim 27, Kulkarni teaches the method of claim 12, but does not teach circulating a C02-rich stream from a bottom of the CO2 distillation unit back to the CO2 distillation unit. However, official notice is taken that circulating a bottom product back to a separation or distillation column is and old and well-known manner of providing a purified product. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to circulate a C02-rich stream from a bottom of the CO2 distillation unit back to the CO2 distillation unit of Kulkarni for the purpose of providing a purified CO2 product.
In regard to claim 31, Kulkarni in view of Behling teaches the method of claim 1, wherein Kulkarni as modified above by Behling further teaches the second membrane module comprises a PI helium selective membrane module, and the third membrane module comprises another PI helium selective membrane module (See Behling, col. 6, lines 50-52).
In regard to claim 32, Kulkarni in view of Behling teaches the method of claim 1, wherein the Behling further teaches, prior to circulating the He-rich stream (20/20a) to the third membrane module (M2): compressing, with at least one compressor (C1), the He-rich stream (20/20a) into a compressed He-rich stream (40); and circulating the compressed He-rich stream (40) from the compressor to the third membrane module [M2] (See Behling fig. 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the process of Kulkarni by implementing a compressor, since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would have considered it to be obvious for the process/system to have a compressor in order to compressor the He-rich stream, in view of the teachings of Behling for the purpose of repressurizing the permeate stream (the He-rich stream) recovered at a relatively low pressure from the second membrane to an upper adsorption pressure level desired for the downstream operation of system.
In regard to claims 33 and 34, Kulkarni in view of Behling teaches the method of claim 32, further comprising recirculating at least a portion (90) of the another He-rich stream (50/70) from an output of the third membrane module (M2) to an input (b/n 20 and 20a) of the third membrane module (See Behling, fig. 3), and further comprising mixing the portion of the another He-rich stream (90) with the He-rich stream (20) from the second membrane module (M1) upstream of the at least one compressor (C1); and compressing the mixed portion of the another He-rich stream and the He-rich stream in the compressor (See Behling, fig. 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the process of Kulkarni by recycling a portion of the another He-rich stream back to the inlet of the third membrane module, in view 
In regard to claim 35, Kulkarni in view of Behling teaches the method of claim 33, wherein Behling further teaches enriching another portion (80) of the another He-rich stream (50/70) from the third membrane module [M2] (See Behling, fig. 3; col. 13, line 50 to col. 14, line 2). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the process of Kulkarni by enriching another portion of the another He-rich stream from the third membrane module, in view of the teachings of Behling in order to provide a helium product that may be sent to another location as crude helium for further processing.
In regard to claim 36, the modified Kulkarni in view of Huang teaches the method of claim 1, wherein Huang teaches circulating, from an overhead stream (124) of the H2S distillation unit (120), the H2S-lean stream of the one or more acid gases (124) to the CO2 distillation unit (142); and circulating, from a bottom stream of the H2S distillation unit, the stream of H2S (127) to the SRU [130] (See Huang, at least fig. 1; ¶ 0036-0048). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the process of Kulkarni since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would have considered it to be obvious for the process/system to send the H2S-lean stream to the CO2 distillation unit and the stream of H2S to the SRU, in view of the teachings of Huang for purpose of providing a purified CO2 and H2S products that can be used for subsequent use of the carbon dioxide for other applications enriched in carbon dioxide, and also for a by-product like sulfuric acid or otherwise used as desired (See Huang, ¶ 0045, 0049).
In regard to claim 37, Kulkarni in view of Behling teaches the method of claim 36, further comprising: wherein Kulkarni as modified by Behling further teaches recirculating a first portion (90) of the another He-rich stream (50) from an output of the third membrane module (M2) to an input (b/n 20 and 20a) of the third membrane module (See Behling, fig. 3); mixing the first portion of the another He-rich stream (90) with the He-rich stream (20) from the second membrane module (M1) upstream of the at least one compressor (C1); compressing the mixture (20a) of the first portion of the another He-rich stream (90) and the He-rich stream (20) in the compressor (C1); and enriching a second portion (80) of the another He-rich stream (50/70) from the third membrane module (M2) (See Behling, fig. 3). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the process of Kulkarni by recycling a portion of the another He-rich stream back to the inlet of the third membrane module and to enrich a second portion of the another He-rich stream, in view of the teachings of Behling in order to enhance the separation efficiency and to provide a helium product that may be sent to another location as crude helium for further processing.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni, Huang and Behling as applied to claim 1 above, and further in view of in view of Chinn et al (US 2012/0168154).
In regard to claims 2 and 3, Kulkarni teaches the method of claim 1, wherein Kulkarni further teaches circulating the permeate stream (12) through a compressor (13) fluidly positioned between the membrane module (2) and the distillation column (See at least fig. 2A, 6; ¶ 0055) and also teaches withdrawing the reject stream (11A/11) from the membrane module and 
However, Chinn teaches a separation of hydrocarbons that contain high hydrogen sulfide content, wherein a gas feed stream (140) is separated by membrane separation unit (142) into a permeate stream (144, enriched in acid gases, such as CO2 and H2S), and a retentate/rejected stream (162) which is enriched in hydrocarbon gases, wherein the retentate stream (162/166) is passed to amine plant (170 and 180) to produce an enriched acid gases (172) that passed into SRU/TGTU unit (176) and a sweetened hydrocarbon sale gas stream [174/182] (See Chinn, fig. 2; ¶ 0030, 0032). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the process of Kulkarni by sending the reject stream into an amine unit, since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would have considered it to be obvious for the process to have an amine unit to separate the one or more hydrocarbon fluids in the reject stream from another portion of the one or more acid gases, in view of the teachings of Chinn, for the purpose of producing sale gas from the hydrocarbon fluids and also to produce Sulphur as a product from the acid gases (see Chinn, ¶ 0032).

s 14, 17, 26, 29 and 38-44 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al (US 2012/0111051) in view of Huang et al. (US 2011/0138854) in view of Behling et al. (US 6,179,900) further in view of Mignon (US 2010/0264014).
In regard to claim 14, Kulkarni teaches a natural gas processing system, comprising: 
a first membrane module (membrane separator 2) positioned to receive a natural gas feed stream (1) that comprises one or more acid gases (CO2,  H2S), one or more hydrocarbon fluids, and one or more non-hydrocarbon fluids [methane and higher hydrocarbons, nitrogen, helium…etc.] (See ¶ 0028; fig. 2A, 3A, 5, 6), the first membrane module (2) configured to separate at least a portion of the one or more acid gases into a permeate stream (12) and at least a portion of the one or more hydrocarbon fluids into a reject stream (11A) (See ¶ 0033-0034, 0053-0055; fig. 2A, 3A, 6);
Kulkarni further teaches circulating the permeate stream (12) into a carbon dioxide (CO2) distillation unit (18) and separating, in the CO2 distillation unit, a stream of CO2 to generate a CO2-rich stream (19) and a CO2-lean stream that comprises helium (He) [23/25] (See fig. 6; ¶ 0059, 0061, 0065, 0068); circulating the CO2-lean stream to a second distillation column 46 in order to remove He-rich stream (37) and an He-lean stream [34c] (See fig. 6; ¶ 0068).
Kulkarni teaches circulating the permeate stream (12 that comprises CO2 and H2S) to a distillation column (18) and separating the one or more acid gases (19-CO2) from the one or more nonhydrocarbon fluids (23), but does not explicitly teach, prior to the carbon dioxide distillation column (18), the process comprises a hydrogen sulfide (H2S) distillation column, and circulating the permeate stream to a hydrogen sulfide (H2S) distillation column for separating, in the H2S distillation column, the one or more acid gases from the one or more non-hydrocarbon 
However, Huang teaches a method of fractionating hydrogen sulfide (H2S) from a sour gas, wherein a permeate stream (117, that comprises CO2 and H2S) is introduced to a hydrogen sulfide (H2S) distillation column (120), wherein in the H2S distillation column, the permeate stream (117) is separated into a stream of H2S (127) and a one or more acid gases (CO2+C2). Huang further teaches the circulating the stream of H2S (127) to a sulfur recovery unit (130) (See Huang, at least fig. 1; ¶ 0036-0048). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the process of Kulkarni since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would have considered it to be obvious for the process/system to have a hydrogen sulfide (H2S) distillation column in view of the teachings of Huang for purpose of removing excess hydrogen sulfide from the feed in order to better assist the downstream CO2 separation column, and also to provide hydrogen sulfide product for by-product of, for example, sulfuric acid or otherwise used as desired (See Huang, ¶ 0049).
Kulkarni teaches separating in the CO2 distillation column (18) a CO2 rich stream (19) and a CO2-lean stream (23/25) that comprises helium (He) and circulating the CO2-lean stream to a helium distillation column 46 to separate a He-rich stream (37) from a He-lean stream [34c], but does not explicitly teach separating the He-rich stream from the He-lean stream using a membrane module, and also fails to teach circulating the He-rich stream to a third membrane module; and separating, with the third membrane module, the He-rich stream into another He-rich stream and another He-lean stream.

In regard to the control system, the control system is interpreted to cover the corresponding structures described in 0084-0085 of applicant specification. During an interview (dated 12/21/2020), to avoid any possible 112 issues, we agreed the control system to do the intended functions of claim 14 and all dependent claims are interpreted to be any known conventional structures in the art like valves, pumps/compressors or fluid transfer device that could be operated manually. In this case, Kulkarni as modified above, teaches the flow passages and separations of the gas processing system, but does not explicitly teach a control system to circulate flow of the process streams and the operating of the columns. However, for example, Mignon teaches a system and method for separation of a hydrocarbon containing feed, wherein the system comprises a control system, wherein the control system, for example, comprises a 
In regard to claim 17, Kulkarni teaches the natural gas processing system of claim 14, wherein the first membrane module comprises an acid gas selective membrane that comprises at least one of a poly-imide (PI) membrane, a cellulose acetate (CA) membrane, or an amorphous perfluoropolymer membrane (See Kulkarni, ¶ 0034).
In regard to claim 26, Kulkarni teaches the natural gas processing system of claim 14, wherein the one or more acid gases comprises at least one of H2S or CO2 (See Kulkarni ¶ 0028).
In regard to claim 29, Kulkarni teaches the natural gas processing system of claim 25, but does not teach the system is configured to perform operations further comprising circulating a C02-rich stream from a bottom of the CO2 distillation unit back to the CO2 distillation unit. However, official notice is taken that circulating a bottom product back to a separation or distillation column is and old and well-known manner of providing a purified product. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed 
In regard to claim 38, Kulkarni in view of Behling teaches the natural gas processing system of claim 14, wherein Kulkarni as modified above, further teaches the second membrane module comprises a PI helium selective membrane module, and the third membrane module comprises another PI helium selective membrane module (See Behling, col. 6, lines 50-52).
In regard to claim 39, Kulkarni in view of Behling teaches the natural gas processing system of claim 14, wherein the Behling further teaches, the control system is configured to perform operations further comprising, prior to circulating the He-rich stream (20/20a) to the third membrane module (M2): operating at least one compressor (C1) to compress the He-rich stream (20/20a) into a compressed He-rich stream (40); and circulating the compressed He-rich stream (40) from the compressor to the third membrane module [M2] (See Behling fig. 3). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the process of Kulkarni by implementing a compressor, since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would have considered it to be obvious for the process/system to have a compressor in order to compressor the He-rich stream, in view of the teachings of Behling for the purpose of repressurizing the permeate stream (the He-rich stream) recovered at a relatively low pressure from the second membrane to an upper adsorption pressure level desired for the downstream operation of system. 
In regard to the control system, the control system is interpreted to cover the corresponding structures described in 0084-0085 of applicant specification. During an interview (dated 12/21/2020), to avoid any possible 112 issues, we agreed the control system to do the 
In regard to claims 40 and 41, Kulkarni in view of Behling teaches the natural gas processing system of claim 40, wherein the control system is configured to perform operations further comprising: recirculating at least a portion (90) of the another He-rich stream (50/70) from an output of the third membrane module (M2) to an input (b/n 20 and 20a) of the third membrane module (See Behling, fig. 3), and further teaches mix the portion of the another He-rich stream (90) with the He-rich stream (20) from the second membrane module (M1) upstream 
Kulkarni in view of Behling teaches mixing the portion of the another He-rich stream with the He- rich stream, but does not explicitly teach operating at least one valve to mix the portion of the another He-rich stream with the He- rich stream. However, official notice is taken that using a valve to control a fluid flow is and old and well-known manner of control device. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the system of Kulkarni by implementing a valve to mix the portion of the another He-rich stream with the He- rich stream for the purpose of controlling the flow rate of the fluids. (See also the 112a rejection above).
In regard to claim 42, Kulkarni in view of Behling teaches the natural gas processing system of claim 40, wherein another portion (80) of the another He-rich stream (50/70) from the third membrane module is enriched (See Behling, fig. 3; col. 13, line 50 to col. 14, line 2). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the process of Kulkarni by enriching another portion of the another He-rich stream from the third membrane module, in view of the teachings of Behling in order to provide a helium product that may be sent to another location as crude helium for further processing.
In regard to claim 43, Kulkarni in view of Behling teaches the natural gas processing system of claim 14, wherein the control system is configured to perform operations further comprising: circulating, from an overhead stream (124) of the H2S distillation unit (120), the H2S-lean stream of the one or more acid gases (124) to the CO2 distillation unit (142); and circulating, from a bottom stream of the H2S distillation unit, the stream of H2S (127) to the SRU [130] (See Huang, at least fig. 1; ¶ 0036-0048). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the process of Kulkarni since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would have considered it to be obvious for the process/system to send the H2S-lean stream to the CO2 distillation unit and the stream of H2S to the SRU, in view of the teachings of Huang for purpose of providing a purified CO2 and H2S products that can be used for subsequent use of the carbon dioxide for other applications enriched in carbon dioxide, and also for a by-product like sulfuric acid or otherwise used as desired (See Huang, ¶ 0045, 0049). 
In regard to the control system, the control system is interpreted to cover the corresponding structures described in 0084-0085 of applicant specification. During an interview (dated 12/21/2020), to avoid any possible 112 issues, we agreed the control system to do the intended functions of the claim are interpreted to be any known conventional structures in the art like valves, pumps/compressors or fluid transfer device that could be operated manually. In this case, Kulkarni as modified above, teaches the flow passages and separations of the gas processing system, but does not explicitly teach a control system to circulate flow of the process streams and the operating of the columns. However, for example, Mignon teaches a system and method for separation of a hydrocarbon containing feed, wherein the system comprises a control 
In regard to claim 44, Kulkarni in view of Behling teaches the natural gas processing system of claim 14, wherein the control system is configured to perform operations further comprising: wherein Kulkarni as modified by Behling further teaches recirculating a first portion (90) of the another He-rich stream (50) from an output of the third membrane module (M2) to an input (b/n 20 and 20a) of the third membrane module (See Behling, fig. 3); mixing the first portion of the another He-rich stream (90) with the He-rich stream (20) from the second membrane module (M1) upstream of the at least one compressor (C1); operating the at least compressor (C1) to compress the mixture (20a) of the first portion of the another He-rich stream (90) and the He-rich stream (20); and circulating a second portion (80) of the another He-rich stream (50/70) from the third membrane module (M2) for enrichment (See Behling, fig. 3). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the process of Kulkarni by recycling a 
In regard to the control system, the control system is interpreted to cover the corresponding structures described in 0084-0085 of applicant specification. During an interview (dated 12/21/2020), to avoid any possible 112 issues, we agreed the control system to do the intended functions of the claim are interpreted to be any known conventional structures in the art like valves, pumps/compressors or fluid transfer device that could be operated manually. In this case, Kulkarni as modified above, teaches the flow passages and separations of the gas processing system, but does not explicitly teach a control system to circulate flow of the process streams and the operating of the columns. However, for example, Mignon teaches a system and method for separation of a hydrocarbon containing feed, wherein the system comprises a control system, wherein the control system, for example, comprises a flow controller 53 controls a bottom flow rate by manipulating a reflux stream 15 flow rate, through a reflux flow rate controller 54.  The reflux flow rate controller 54 controls the reflux stream flow rate 15 by manipulating opening of a valve 27 provided on the reflux line 15 connecting a condensate vessel 14 with the distillation column 3 (see ¶ 0135, 0137, 0139, 0141; fig. 3). Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kulkarni gas processing system by implementing a control system to control some of the operations of the process system (e.g., control flow rage, operation of a valve, control fluid flow to a distillation column…etc.), as taught by Mignon, for the purpose of 
Kulkarni in view of Behling teaches mixing the portion of the another He-rich stream with the He- rich stream, but does not explicitly teach operating at least one valve to mix the portion of the another He-rich stream with the He- rich stream. However, official notice is taken that using a valve to control a fluid flow is and old and well-known manner of control device. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the system of Kulkarni by implementing a valve to mix the portion of the another He-rich stream with the He- rich stream for the purpose of controlling the flow rate of the fluids. (See also the 112a rejection above).


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni, Huang, Behling and Mignon as applied to claim 14 above, and further in view of in view of Chinn et al (US 2012/0168154).
In regard to claim 15 and 16, the natural gas processing system of claim 14, wherein the control system is configured to perform operations further comprising: wherein Kulkarni further teaches circulating the permeate stream (12) through a compressor (13) fluidly positioned between the membrane module (2) and the distillation column (See at least fig. 2A, 6; ¶ 0055) and also teaches withdrawing the reject stream (11A/11) from the membrane module and directed it for further use but does not teach directing the rejected stream (11A/11) to an amine unit (claim 2), and does not teach separating the one or more hydrocarbon fluids in the reject stream from another portion of the one or more acid gases in the amine unit; and circulating the 
However, Chinn teaches a separation of hydrocarbons that contain high hydrogen sulfide content, wherein a gas feed stream (140) is separated by membrane separation unit (142) into a permeate stream (144, enriched in acid gases, such as CO2 and H2S), and a retentate/rejected stream (162) which is enriched in hydrocarbon gases, wherein the retentate stream (162/166) is passed to amine plant (170 and 180) to produce an enriched acid gases (172) that passed into SRU/TGTU unit (176) and a sweetened hydrocarbon sale gas stream [174/182] (See Chinn, fig. 2; ¶ 0030, 0032). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the process of Kulkarni by sending the reject stream into an amine unit, since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would have considered it to be obvious for the process to have an amine unit to separate the one or more hydrocarbon fluids in the reject stream from another portion of the one or more acid gases, in view of the teachings of Chinn, for the purpose of producing sale gas from the hydrocarbon fluids and also to produce Sulphur as a product from the acid gases (see Chinn, ¶ 0032).
In regard to the control system, the control system is interpreted to cover the corresponding structures described in 0084-0085 of applicant specification. During an interview (dated 12/21/2020), to avoid any possible 112 issues, we agreed the control system to do the intended functions of the claim are interpreted to be any known conventional structures in the art like valves, pumps/compressors or fluid transfer device that could be operated manually. In this case, Kulkarni as modified above, teaches the flow passages and separations of the gas .

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763